UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4461


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

              v.

CALVIN MARK WILSON, a/k/a Bali,

                     Defendant – Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, District Judge. (4:17-cr-00053-BO-1)


Submitted: November 2, 2020                                    Decided: January 25, 2021


Before WYNN, HARRIS, and QUATTLEBAUM, Circuit Judges.


Vacated and remanded by unpublished opinion. Judge Harris wrote the opinion, in which
Judge Wynn joined. Judge Quattlebaum wrote an opinion concurring in the judgment.


Anne M. Hayes, Cary, North Carolina, for Appellant. Robert J. Higdon, Jr., United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, Evan M. Rikhye,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PAMELA HARRIS, Circuit Judge:

         As part of its plea agreement with Calvin Mark Wilson, the government agreed to

advocate for a sentence reduction based on acceptance of responsibility. But just before

sentencing, the government asked the district court to relieve it of that obligation because,

in its view, Wilson had breached the plea agreement already. When the district court did

not rule on its motion, the government went ahead on its own and did not argue for the

downward adjustment at sentencing.

         On appeal, Wilson argues that the government breached the plea agreement when it

failed to argue for an acceptance-of-responsibility reduction. We agree. As we have held,

the government cannot unilaterally declare itself released from its plea-agreement

obligations based on a defendant’s alleged breach. Because the government – as it

concedes – failed to secure a court determination of breach in this case, it remained bound

by the plea agreement and breached that agreement when it chose not to argue for an

acceptance-of-responsibility adjustment. Given that breach, we vacate Wilson’s sentence

and remand for resentencing before a different district court judge, as is standard in such

cases.



                                             I.

                                             A.

         In November 2018, Calvin Mark Wilson signed an agreement in which he pled

guilty to two offenses related to possession and intent to distribute marijuana and heroin.

In exchange, the government agreed to dismiss one other count on which Wilson had been

                                             2
charged, and stipulated to several sentencing “positions.” J.A. 152. Most important here,

the government agreed that a three-level downward adjustment for acceptance of

responsibility was warranted under § 3E1.1 of the Sentencing Guidelines. 1 And in another

key provision, the parties stipulated that the drug quantity attributable to Wilson for

sentencing purposes would be “[a]t least 3 kilograms but less than 10 kilograms of heroin.”

J.A. 152. A few weeks after Wilson signed the agreement, the district court accepted his

guilty plea.

       A probation officer then prepared a preliminary presentence investigation report

(PSR) for Wilson. The PSR held Wilson accountable for approximately 7.48 kilograms of

heroin, within the parties’ agreed-upon range, putting Wilson’s base offense level at 32. It

also recommended several sentencing enhancements, including a two-level enhancement

for obstructing justice – which, the PSR suggested, might make any reduction for

acceptance of responsibility inappropriate. Without credit for acceptance of responsibility,

and after accounting for all enhancements, the preliminary PSR identified Wilson’s offense

level as 43 and his criminal history score as IV, with a resulting guideline sentencing

recommendation of life imprisonment.

       Wilson filed written objections to the PSR. The only objections relevant here were

to Paragraphs 19 and 20 of the PSR, which attributed less than .2 kilograms of heroin to


       1
         Specifically, the agreement provided that “[a] downward adjustment of 2 levels
for acceptance of responsibility is warranted under USSG § 3E1.1, unless the offense level
determined prior to the operation of USSG 3E1.1(a) is level 16 or greater, in which event
a downward adjustment of 3 levels is warranted.” J.A. 153. As the parties agree, because
Wilson’s offense level was 43, this stipulation called for a three-level reduction.

                                             3
Wilson based on drug sales dating back to 2015. Wilson did not object to Paragraph 23,

which deemed him accountable for over seven kilograms of heroin. Nor did he object to

the summarizing information in Paragraph 64, which held him accountable for a total of

about 7.48 kilograms of heroin and established his base offense level.

       The day after Wilson’s submission, the government filed a letter stating that it had

“no objections” to the PSR. J.A. 186. Consistent with the plea agreement, the government

reiterated that Wilson had accepted responsibility and advised the district court that the

probation officer, in a final PSR to follow, “intends to include a three-point reduction for

acceptance of responsibility.” J.A. 186. Shortly after, the probation officer filed a final

PSR, virtually unchanged but for the inclusion of a three-level sentencing reduction for

acceptance of responsibility. That reduction brought Wilson’s guideline sentencing range

down to 360 months to life imprisonment.

       Then, four months after Wilson filed his objections to the PSR and five days before

Wilson’s sentencing hearing, the government filed a motion for “relief from certain

obligations under [its] plea agreement.” J.A. 218. In the government’s view, Wilson

materially breached the plea agreement when he objected to a drug-weight attribution to

which he already had stipulated. Accordingly, the government asked the district court to

find, by a preponderance of the evidence, that Wilson was in breach of the agreement, and

then, based on that finding, to relieve the government of its obligation to advocate for

acceptance of responsibility. The government clarified, however, that it would withdraw

its motion if Wilson were to “withdraw his objection to the drug weight.” J.A. 223.



                                             4
                                             B.

       Five days later, the district court held Wilson’s sentencing hearing as planned. The

government addressed its motion, reiterating its position that Wilson breached the plea

agreement by objecting to drug weights to which he had stipulated. The government again

explained that the court could relieve it of its obligation to argue for an acceptance-of-

responsibility reduction, if the court first found by a preponderance of the evidence that

Wilson was in breach of the agreement. J.A. 78 (“If the Court finds by a preponderance of

the evidence that [Wilson] is in breach of the plea agreement, you can allow us out of our

obligation . . . .”). And it again made clear that it was prepared to argue for acceptance of

responsibility – notwithstanding the enhancement for obstruction of justice – if Wilson

withdrew his objection to the drug-weight calculation.

       In response, Wilson argued that he had not and never intended to object to the drug

weight to which he had stipulated. J.A. 79 (“[T]he objection is not to the drug quantity.

He has stipulated to 3 to 10 kilos. We’re not backing off that.”). Instead, Wilson explained,

his “one objection” was to the “timeline” suggested in Paragraphs 19 and 20 of the PSR,

which had Wilson’s drug-related activities going “all the way back to 2015” rather than

starting in 2017. J.A. 79. The quantities in those paragraphs, Wilson pointed out, “might

add up to 100 grams,” whereas Wilson had not objected to the paragraphs attributing to

him the approximately 7 kilograms that set his offense level. J.A. 80.

       As the parties agree, the district court never ruled on the government’s motion for

relief from its plea-agreement obligation or made a finding that Wilson had breached the

agreement. Appellee’s Br. 4, 20, 21, 28–29; Appellant’s Br. 3, 9, 12. Instead, the district

                                             5
court suggested that if Wilson had obstructed justice, as per the PSR, then that would

foreclose any downward adjustment for acceptance of responsibility, regardless. But the

government clarified that this was not the case: Wilson’s obstructive conduct predated the

plea agreement in which it had stipulated to acceptance of responsibility, the government

explained, so if it remained bound by that agreement, it could and would argue that this

was a case in which both an obstruction enhancement and an acceptance-of-responsibility

reduction were appropriate.

       When it came time for sentencing, however, the government did not advance that

argument. Again, this is undisputed: The government never advocated for a downward

adjustment for acceptance nor argued that the court should find that adjustment compatible

with the enhancement for obstruction. Without those arguments before it, the district court

denied Wilson a reduction for acceptance of responsibility, “because of the obstruction of

justice and the lack of acceptance of any responsibility in this case.” J.A. 126.

       Without the reduction, the court calculated Wilson’s sentencing guideline range as

life imprisonment, consistent with the original PSR. Before the court imposed a sentence,

Wilson again objected and asked the court to adjust his sentencing range for acceptance of

responsibility, pointing out that his obstruction was known to the government at the time

the parties stipulated to acceptance in the plea agreement. The court declined. The

government then recommended a sentence of “nothing less than 30 years,” J.A. 130, and

the district court sentenced Wilson to 35 years’ imprisonment.




                                             6
                                            II.

       On appeal, Wilson contends that the government breached its plea agreement by

failing to argue for a sentence reduction based on acceptance of responsibility. “[A]

defendant alleging the Government’s breach of a plea agreement bears the burden of

establishing that breach by a preponderance of the evidence.” United States v. Snow, 234

F.3d 187, 189 (4th Cir. 2000). Although we use traditional contract-law principles to

construe a plea agreement, we apply “greater scrutiny” than in the commercial context,

given the implications for a defendant’s constitutional rights when he is induced to plead

guilty. United States v. Warner, 820 F.3d 678, 683 (4th Cir. 2016) (citation omitted).

When a defendant raises on appeal a meritorious and preserved claim of breach, the remedy

is automatic vacatur of the defendant’s sentence. See Santobello v. New York, 404 U.S.

257, 262–63 (1971); see also Puckett v. United States, 556 U.S. 129, 141 (2009).

       The parties agree that Wilson preserved for appeal his argument that the government

breached the plea agreement. The parties also agree that the government did not argue for

the stipulated acceptance-of-responsibility credit. The upshot, as detailed below, is that

Wilson has demonstrated a breach of his plea agreement, and we therefore vacate his

sentence and remand for resentencing.

                                            A.

       We begin with preservation. Wilson contends that he preserved his breach argument

before the district court, and the government expressly agrees. See Appellant’s Br. 14–15;

Appellee’s Br. 29 (explaining that this appeal involves “a preserved claim of an alleged

breach of a plea agreement by the government”); see also id. at 21. The parties are correct.

                                             7
       Most plainly, at the sentencing hearing before the district court, both parties brought

the plea agreement to the district court’s attention, with Wilson opposing – at length – the

government’s motion for relief from its obligation to advocate for acceptance of

responsibility.   According to Wilson, he had not breached the agreement, and the

government therefore had no excuse for failing to argue for a downward adjustment for

acceptance of responsibility. That was enough to “alert the district court” of Wilson’s view

that the government remained obligated to argue for acceptance of responsibility and would

be in breach if it failed to do so. See CoreTel Va., LLC v. Verizon Va., LLC, 808 F.3d 978,

988 (4th Cir. 2015) (citation omitted).

       And if more were needed, Wilson also objected when the district court denied a

reduction for acceptance of responsibility, pointing to the government’s obligations under

the plea agreement.       Wilson emphasized that the plea agreement “specifically

contemplated” that “acceptance of responsibility would be allowed” and advised the court

that this promise was a “driving factor for accepting the plea.” J.A. 127–28. Wilson may

not have used the word “breach,” but the import was plain: The government denied him

the benefit of his bargain under the plea agreement when it failed to make the case for an

acceptance-of-responsibility reduction. Wilson’s arguments before the district court, in

other words, were “specific and in line” with the argument he raises on appeal, and as the




                                              8
government recognizes, that is enough to preserve it for review. See In re Under Seal, 749

F.3d 276, 287 (4th Cir. 2014). 2

                                              B.

       Turning to the merits of Wilson’s argument, we find this appeal straightforward,

mostly because so much of it is undisputed. The government concedes that under the terms

of the plea agreement, it was required to advocate for a three-level reduction in Wilson’s

sentencing range for acceptance of responsibility. It also concedes – as the record requires

– that it did not do so. It is not disputed, in other words, that if the plea agreement remained

binding on the government at the time of Wilson’s sentencing, then the government

breached that agreement.

       That brings us to the government’s sole argument on appeal: that it was freed from

its obligations under the plea agreement because Wilson breached first, by objecting to

drug attribution quantities to which he had stipulated. But the government cannot decide

for itself that it is released from its promises due to a defendant’s alleged breach. See

United States v. Simmons, 537 F.2d 1260, 1261 (4th Cir. 1976) (holding that government

may not “unilaterally” determine that defendant has breached plea agreement). Rather, the

government may be relieved of its obligations under a plea agreement only after a hearing


       2
         Were there doubt on this score, we would exercise our discretion to excuse any
waiver by Wilson. We have in the past used our discretion to overlook a defendant’s
waiver when the government waits until the last minute to raise the issue. See United States
v. Ashford, 718 F.3d 377, 380 (4th Cir. 2013). Here, of course, the government has not
simply failed to argue for waiver; it has conceded expressly and repeatedly that Wilson
properly preserved his argument. Under those circumstances, the “interests of fairness”
dictate that we take the case as the government has presented it to us. Id. at 381.

                                               9
and a district court finding that the defendant has breached. See id.; see also, e.g., United

States v. Cudjoe, 534 F.3d 1349, 1354 (10th Cir. 2008) (holding that even if the defendant

“breached the plea agreement, until the district court so ruled, the government was not

released from its promise” under the agreement); United States v. Frazier, 213 F.3d 409,

419 (7th Cir. 2000) (same); United States v. Brown, 99 F.3d 1131 (4th Cir. 1996) (per

curiam) (unpublished table decision) (“The government is relieved of its obligations under

a plea agreement if the court which accepted the agreement finds that the defendant has

failed to carry out his obligations.”). Indeed, we cannot much improve on the government’s

formulation of this well-established principle in its motion before the district court, stating

that it would seek the court’s permission to be relieved of certain plea-agreement

obligations if the court found, by a preponderance of the evidence, that Wilson had

breached the agreement first.

       The problem for the government is that the district court did not make that finding.

Again, this is not disputed; the government forthrightly concedes that the district court

never ruled on its motion. And a review of the record confirms that the parties are correct:

The district court issued no ruling on the government’s motion and made no mention of

relieving the government of its plea-agreement obligations. The court did, of course, deny

Wilson an acceptance-of-responsibility reduction, citing Wilson’s obstruction of justice.

But a denial of acceptance-of-responsibility credit is not tantamount to a finding of breach,

and the district court’s apparent rationale for the denial – Wilson’s enhancement for

obstruction of justice – has nothing to do with whether Wilson breached the agreement by

objecting to certain drug attribution calculations, as the government contended.

                                              10
       That is enough to resolve this appeal. Because the district court did not relieve the

government of its obligations under the plea agreement, the government remained bound

to honor its acceptance-of-responsibility stipulation in full, and its conceded failure to do

so constituted a breach. See United States v. Edgell, 914 F.3d 281, 288 (4th Cir. 2019).

The government of course is correct, as it argues at length, that it did not breach the plea

agreement simply by moving in the district court to be excused from its obligations – and,

to be clear, the defendant has never argued that it did. The problem is not that the

government sought the district court’s permission to be freed of its plea-agreement

obligations; the problem is that when that permission was not forthcoming, the government

went ahead without it, turning what is supposed to be a court finding of defendant breach

into a unilateral decision by the government that it need not abide by its promises. See

Simmons, 537 F.2d at 1261. 3



       3
         The government’s defense of its failure to abide by the plea agreement rests
entirely on Wilson’s alleged breach of that agreement. This is not a case, in other words –
and we do not understand the government to argue otherwise – in which a plea agreement
allows the government to make its own determination, at sentencing, as to whether a
defendant has fully accepted responsibility. The plea agreement does provide that conduct
by the defendant prior to sentencing that “changes the circumstances” relevant to an
agreed-upon sentencing factor will leave the government “no longer bound” to its
positions. J.A. 152. But whether the defendant has engaged in such conduct, effectively
breaching the agreement, is precisely the question reserved for the district court. And when
it comes to acceptance of responsibility, the agreement’s stipulations commit the
government unreservedly to the position that a “downward adjustment . . . for acceptance
of responsibility is warranted.” J.A. 153. That unqualified statement is distinct from
language that would make the government’s obligation “conditional” on its future
assessment of a defendant’s acceptance. See United States v. Boggs, 584 F. App’x 130,
132 n.2 (4th Cir. 2014) (per curiam); see also United States v. Chase, 466 F.3d 310, 312–
14 (4th Cir. 2006). In the absence of such a conditional term, the government must

                                             11
       The government’s response – that the record “amply demonstrates” Wilson’s

breach, Appellee’s Br. 28 – misses the mark. For one thing, it is not obvious that Wilson’s

objections to certain paragraphs of the PSR violated the parties’ stipulation to a drug weight

of between three and ten kilograms of heroin. Those objections were submitted in writing

before the government confirmed to the district court that it continued to support an

acceptance-of-responsibility reduction, and they left unchallenged the key PSR paragraph

describing over seven of the 7.48 total kilograms of heroin attributed to Wilson. Moreover,

Wilson confirmed at sentencing that he stood by the agreement’s stipulation and had

objected only to the timeline laid out in the relevant paragraphs. And while the record is

not clear as to how that explanation was received, it is possible that the district court

believed the government was satisfied, and no longer was pursuing its motion.

       More fundamentally, of course, whether the record supports a finding that Wilson

breached his plea agreement is a matter to be resolved by a court before the government is

freed of its obligations, not after the government reneges. Regardless of whether Wilson

breached the agreement, the government remained bound by its terms unless and until the

district court determined otherwise. Because the government, as it concedes, did not

comply with those terms, Wilson is entitled to relief. And because Wilson does not seek

withdrawal of his guilty plea but only “the lesser relief of specific performance of the

agreement,” we honor that election and remand with the direction that the defendant be




advocate for a reduction to which it stipulates, unless a court finding relieves it of that duty.
See United States v. Peglera, 33 F.3d 412, 414 (4th Cir. 1994).

                                               12
resentenced by a different judge. Edgell, 914 F.3d at 291 (citation omitted); see id. at 291

n.5 (“When specific performance is elected by a defendant, resentencing always takes place

before a different judge.”). On resentencing, the government, if it wishes, may raise with

the district court any ground that it believes would relieve it of its plea-agreement

obligations with respect to acceptance of responsibility.



                                             III.

       For the foregoing reasons, we vacate Wilson’s sentence and remand for

resentencing before a different district court judge.

                                                            VACATED AND REMANDED




                                             13
QUATTLEBAUM, Circuit Judge, concurring in the judgment:

       I join in the majority’s conclusion that Wilson’s sentence must be vacated and the

matter be remanded for resentencing. I write separately, however, to explain that my

agreement rests largely on the fact that the government agrees that Wilson preserved the

issue of whether the government breached the plea agreement. While the question is close,

I do not believe Wilson preserved the issue below.

       As the majority ably notes, most of the facts here are not in dispute. The government

agreed in the plea agreement to argue in favor of a downward adjustment based on

acceptance of responsibility. The government then moved to be relieved of its obligation

to argue for such an adjustment, which Wilson, in turn, opposed. Without ruling on the

government’s motion, the district court pivoted to a separate but related issue—was Wilson

entitled to a downward adjustment for acceptance of responsibility if he also obstructed

justice? The district court indicated its belief that obstruction would bar an acceptance-of-

responsibility reduction, heard testimony and found obstruction by a preponderance of

evidence. The district court thus gave Wilson no reduction for acceptance of responsibility.

       Admittedly, the parties at that point were in a bit of a pickle. The district court, of

course, was not bound by the plea agreement. And it was entitled to deny a reduction for

acceptance of responsibility because of Wilson’s obstruction of justice. * So the issue of


       *
         Application Note Four to Section 3E1.1 of the United States Sentencing Guidelines
states: “Conduct resulting in an enhancement under §3C1.1 (Obstructing or Impeding the
Administration of Justice) ordinarily indicates that the defendant has not accepted
responsibility for his criminal conduct. There may, however, be extraordinary cases in
which adjustments under both [obstruction] and [acceptance of responsibility] may apply.”

                                             14
whether the government should be relieved of its obligation under the plea agreement to

argue for a downward adjustment was, for the most part, water under the bridge. Perhaps

for that reason, as the majority notes, the government did not argue for the downward

adjustment. But likewise, Wilson did not argue that the government breached the plea

agreement by failing to make that argument. Without being pressed by either party, the

district court did not return to the government’s motion to be relieved of its responsibilities

under the plea agreement. Thus, we are now in an unusual position. We must review the

government’s conduct, not a decision by the district court. And while perhaps all parties

share responsibility for that situation, Wilson nonetheless bore the obligation to object to

the government’s breach of the plea agreement. Because he failed to do so, I believe the

issue is unpreserved.

       And whether the issue was preserved would make all the difference. If it was, as

the majority notes, vacatur is required. See Santobello v. New York, 404 U.S. 257, 262–63

(1971). But if it was not, we review for plain error, Puckett v. United States, 556 U.S. 129,

140–43 (2009), which requires a showing of prejudice that Wilson almost certainly would

be unable to make.

       That brings us full circle to the government’s concession that Wilson preserved the

issue. On the one hand, we have held that standards of review cannot be waived. See




The district court’s language on this issue made the impact of obstruction on acceptance of
responsibility more absolute than the guidelines suggest. But there is nothing about the
record to suggest this would be one of the extraordinary cases to depart from the general
rule.

                                              15
Sierra Club v. U.S. Dep’t of the Interior, 899 F.3d 260, 286 (4th Cir. 2018) (“[A]s our sister

circuits have held, parties cannot waive the proper standard of review by failing to argue

it.” (internal quotation marks omitted) (citations omitted)). On the other, we have declined

to apply plain error review when “the government itself failed to raise any such argument

in its opening brief.” United States v. Ashford, 718 F.3d 377, 380 (4th Cir. 2013). And

here the government affirmatively agrees that Wilson preserved the issue. Under these

circumstances, I agree with the majority that “the ‘interests of fairness’ dictate that we take

the case as the government has presented it to us.” Maj. Op. at 9 n.2 (quoting Ashford, 718

F.3d. at 381).

       For these reasons, I concur in the judgment.




                                              16